Poch, J. The record in this cause indicates that the purpose of the expenditure for which this claim was filed was based upon the contractual relationship between David Chang Lee, M.D., F.A.C.S., a provider in the Medical Assistance Program with the Illinois Department of Public Aid. The Attorney General has submitted a joint stipulation duly agreed to and signed by both parties based upon the information forwarded to his office by said Department, as evidenced by the departmental report and subsequent correspondence from the Department attached hereto. Accordingly, this Court finds that Dr. David Chang Lee, M.D., F.A.C.S,, did in fact perform the alleged surgical process on public aid recipients, Alphonse Genis and Cynthia Anderson. The Court finds that Dr. David Chang Lee submitted bills for $4,980.00 to the Department of Public Aid for the services performed upon public aid recipients, Alphonse Genis and Cynthia Anderson. The Court finds that based upon section 5 — 7 of the Public Aid Code (Ill. Rev. Stat. 1977, ch. 23, par. 5 — 7) and the budgetary restraints upon the Department to reimburse Claimant, Dr. Lee, for surgical services performed, that Claimant received $1,856.00 which was the maximum allowable payment under these conditions. The Court further finds that Claimant did submit additional documentation for additional services which were not previously submitted to the Department of Public Aid, and based upon the budgetary restraints as is authorized pursuant to section 5 — 7 of the Public Aid Code (Ill. Rev. Stat. 1977, ch. 23, par. 5 — 7) the Claimant is entitled to an additional award of $506.50. It is hereby ordered that the Claimant, David Chang Lee, M.D., F.A.C.S., be and is awarded $506.50 in full satisfaction of any and all claims presented to the State of Illinois for public aid recipients, Alphonse Genis and Cynthia Anderson, and should be paid out of the current public aid appropriation.